Citation Nr: 0123967	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  94-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and relative



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1973.  The veteran had a first period of service 
from September 1968 to April 1971, for which he had an 
honorable discharge.  The veteran then re-enlisted and had a 
period of service from April 1971 to September 1973, for 
which he was discharged under other than honorable 
conditions.  However, following the veteran's death, the 
character of the veteran's discharge for the second period of 
service was upgraded to under honorable conditions in August 
1979.  The veteran died in November 1976.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision from the Department 
of Veterans Affairs (VA) Washington, DC Regional Office (RO).  

On February 6, 1997, a hearing was held in Washington, DC, 
before the undersigned, who is a Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2001).  A 
transcript of the hearing is in the file.

By decision of the Board in April 1999, entitlement to 
service connection for the cause of the veteran's death was 
denied.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  While the 
appeal was pending, the appellant's representative and the 
Office of General Counsel for VA filed a Joint Motion 
requesting that the Court vacate the decision by the Board 
and remand the case for additional development of the 
evidence and readjudication of the claim.  The Court granted 
the joint motion in December 2000 and the case was returned 
to the Board for compliance with the directives that were 
specified by the Court.


REMAND

In this case, it is noted that service connection for the 
cause of the veteran's death was denied by the RO in 
decisions in April 1980 and June 1985.  In the current 
appeal, the RO noted that it was a reopened claim; however 
the issue was addressed by the RO as entitlement to service 
connection for the cause of the veteran's death and the 
decision was that the previous denial of service connection 
for the cause of the veteran's death was continued.  
Therefore, it is unclear whether the RO considered the 
current claim to be a reopened claim and whether new and 
material evidence was considered to be submitted.  If this 
was the case, the RO should indicate what evidence was 
considered to be new and material.  Further, in this regard, 
it is noted that the appellant has not been provided the laws 
and regulations regarding new and material evidence.  Under 
the circumstances of this case, the Board is of the opinion 
that further development is necessary in order to ensure full 
compliance with the requirements of due process of law.

In this regard, the RO's attention is directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096, (the Act) which was signed by the 
President on November 9, 2000.  The Act made several changes 
to Chapter 51 of Title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, (38 U.S.C.A. 
§ 5103A (West Supp. 2001)) which defines VA's duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim and eliminated from section 5107(a) the necessity 
of submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide VA examinations, where such examinations 
may substantiate entitlement to the benefit sought.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  On Remand, the RO must assure that the 
provisions of this new Act and implementing VA regulations 
are complied with to the extent they apply to the instant 
issue.

Accordingly, this case is REMANDED for the following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001), as 
well as the implementing VA regulations, 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

2.  The RO should reevaluate whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for the cause of the veteran's 
death.  The appropriate current criteria 
should be used in discussing the new and 
material issue.  38 C.F.R. § 3.156(a) 
(2000).  All development in accordance 
with the new laws regarding the duty to 
assist should be provided.  Part of this 
should include notification to the 
appellant that she submit new and 
material medical evidence that the cause 
of the veteran's death was related to his 
service. 

3.   If it is determined that new and 
material evidence has been submitted to 
reopen the claim for service connection 
for the cause of the veteran's death, the 
evidence that is considered to be new and 
material should be specified and 
appropriate development should be 
provided, including obtaining any 
treatment records of the veteran; 
contacting Raymond Mosko, Ph.D., to 
provide records relied on and rationale 
for his June 1999 opinion that the 
veteran had PTSD with reasons and bases 
for the opinion discussed in detail with 
citations to authority and investigation 
for all conclusions reached; and 
obtaining a medical opinion regarding 
whether it is at least as likely as not 
that the cause of the veteran's death was 
related to military service or to a 
disability that was of service origin.

4.  Thereafter, the appellant's claim 
should be reevaluated.  If a decision 
remains adverse to the appellant, she 
should be issued a supplemental statement 
of the case.  This should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




